Citation Nr: 0833518	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 


FINDINGS OF FACT

1.  VA Audiological examination findings in November 2005 
show the veteran exhibited 88 percent speech discrimination 
and an average puretone threshold of 45 in the right ear; 
left ear hearing loss could not be tested.

2.  VA Audiological examination findings in March 2007 show 
the veteran exhibited 88 percent speech discrimination in the 
right ear, and 72 percent speech discrimination in the left 
ear. 

3. VA audiological examination measures of speech 
discrimination testing and puretone thresholds in February 
2006, October 2006, December 2006, and March 2007 are 
unreliable and invalid for rating purposes.

4.  The reliable evidence of record does not demonstrate that 
for any period of increased rating claim the veteran's 
service-connected bilateral hearing loss has increased in 
severity to warrant a higher disability rating than 30 
percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.1-4.14, 4.27, 4.85, 4.86, 
Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008), redefined VA's duty to assist 
a claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  For an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, in a December 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
and the types of evidence that will be obtained by VA.  This 
claim was last readjudicated in May 2007.

The VCAA letter from December 2005 only gave the veteran 
general notice.  However, the record reflects that the 
veteran has actual notice of the evidence necessary to 
substantiate a claim for higher rating than 30 percent for 
his service-connected bilateral hearing loss.  Through his 
statements and a letter from his wife, the veteran has 
clearly set forth his contentions as to why he believes he is 
entitled to an increased rating.  He maintains in this 
evidence that he is unable to hear from his left ear.  The 
veteran has also responded that he has only received 
treatment at the VAMC.  The claims file contains all of these 
treatment records.  Also, the Statement of the Case (SOC) 
provided the veteran with the pertinent rating criteria for 
his disability in November 2006, and there has been 
readjudication after that in two subsequent Supplemental 
Statements of the Case (SSOC).  The veteran has also taken 
issue with specific audiometric and speech discrimination 
findings that were made in conjunction with this increased 
rating claim, including the question of the veteran's full 
participation in such examinations.  As such, the error did 
not affect the essential fairness of the adjudication of his 
claim, and the presumption of prejudice is rebutted. Id.; 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records, multiple VA audiological examination 
reports, letters from the veteran, and a lay statement.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
rating, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, providing 
evidence and letters in support of his claim.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  

Because the inadequate examination reports were inadequate 
not a result of insufficient detail or lack of follow-up on 
recommended testing on the part of the VA examiners, but 
because of inconsistent responses, it is unlikely that 
further testing would result in adequate results.  For these 
reasons, the Board finds that the duty to assist the veteran 
has been fulfilled in this case, and no further VA 
audiological examinations need be requested. 

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits. See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

Increased Rating Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set for the in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending. Id.; Powell v. West, 13 Vet App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 
(2007), that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  As such, the 
Board will consider whether staged ratings are appropriate in 
evaluating the veteran's service-connected bilateral hearing 
loss disability.

In an April 1977 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (0 percent) evaluation.  The veteran filed a 
claim for an increased rating in July 2002.  In a rating 
decision in March 2003, the RO granted a 30 percent rating, 
effective from July 25, 2002.  

The veteran filed the instant claim for an increased rating 
in December 2005.  In the March 2006 rating decision on 
appeal, the RO denied an increased rating in excess of 30 
percent for the veteran's service-connected bilateral hearing 
loss.

Evaluations of bilateral defective hearing range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hiring threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100.  The evaluation of hearing impairment 
applies a rather structured formula that is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level of designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral. 38 C.F.R. § 4.86(a) (2007).  Further, when 
the average pure tone threshold is 30 decibels at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Level designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be evaluated to the 
next higher Level. 38 C.F.R. § 4.86(b) (2007).

In November 2005, VA audiometric testing indicated that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
70
85
110
80
LEFT
NR
115
NR
NR
NR

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and no percent could be given for 
the left ear.  The examiner ultimately concluded that the 
test data for the left ear yielded unreliable data. 

In February 2006, the veteran was afforded a VA examination 
with audiometric testing.  The veteran's pure tone 
thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
70
85
105
81
LEFT
105
105
105
105
105

There were no speech audiometry results given because the 
examiner found the veteran's performance on word 
discrimination testing to be unreliable and invalid, 
including frequent hesitation, refusal to respond unless 
prompted, providing multiple similarly sounding word choices, 
and deleting initial consonants.  The veteran claimed to have 
no hearing in his left ear.  

The February 2006 VA examiner also found that the pure tone 
threshold results could not be considered reliable or valid 
due inconsistency between speech reception thresholds and air 
and bone conduction thresholds.  The examiner also reported 
that the veteran would correctly answer questions presented 
to his left side and from behind at a normal speech level and 
without his right aid, but would then stop his responses and 
become "physically animated" that he could not hear the 
examiner.  The examiner also indicated that during testing 
"all directions were presented to the veteran's left ear at 
60 decibels PL and he was able to follow them all without 
requiring re-instructions."  The examiner felt that the 
veteran was exaggerating the extent of his left ear loss 
during testing.  After this VA examination the veteran 
requested that his next audiometric test be administered by a 
different examiner. 

In October 2006 the veteran was afforded another VA 
examination, with a different examiner from his February 2006 
VA examination, and the veteran's pure tone thresholds were 
recorded as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
75
85
90
78
LEFT
105
105
105
105
105

Speech audiometry results were only given for the veteran's 
right ear, which had speech recognition of 86 percent.  The 
VA examiner again found the results for the veteran's left 
ear testing to be unreliable, and remarked that the data 
should not be used for "adequation purposes." 

A VA treatment progress note contained in the claims file 
from March 2007 indicates that the veteran was again given a 
pure tone audiometry test.  The test results are not given 
but are described as inconsistent and unreliable, but that 
the thresholds were better than those obtained during the 
veteran's October 2006 VA examination.  The progress note 
states that the veteran's "true hearing ability cannot be 
specified," and that this is his "fourth evaluation with 
inconsistent/unreliable test results."  Speech 
discrimination results were given as the veteran having 
speech recognition of 88 percent in his right ear and 72 
percent in his left ear.  The diagnosis given is "person 
feigning illness, disorder of ear- nonspecific." 

After a review of all the evidence, the Board finds that the 
only reliable data for rating the veteran's hearing loss 
disability include VA Audiological examination findings in 
November 2005 show the veteran exhibited 88 percent speech 
discrimination and an average puretone threshold of 45 in the 
right ear; and VA Audiological examination findings in March 
2007 show the veteran exhibited 88 percent speech 
discrimination in the right ear, and 72 percent speech 
discrimination in the left ear.  Such evidence is 
insufficient to rate the veteran's hearing loss disability.  
Turning to the reliable evidence that is of record, the Board 
finds that the reliable evidence of record does not 
demonstrate that for any period of increased rating claim the 
veteran's service-connected bilateral hearing loss has 
increased in severity to warrant a higher disability rating 
than 30 percent for any period of the increased rating claim.  

For reasons indicated, including inconsistent test scores and 
the veteran's behavior in reporting at the various VA 
examinations that were attempted in conjunction with this 
claim for increased rating for bilateral hearing loss, the 
Board finds that VA audiological examination measures of 
speech discrimination testing and puretone thresholds in 
February 2006, October 2006, December 2006, and March 2007 
are unreliable and invalid for rating purposes.  In the 
instant case, the examination reports are inadequate for the 
purpose of applying the hearing loss schedular Tables found 
at 38 C.F.R. § 4.85 for the veteran's left ear because the 
examiners perceive the veteran to be "feigning" or 
"exaggerating" his condition.  The veteran was afforded two 
VA examinations in regards to this claim for an increased 
rating for bilateral hearing loss, and has had two other 
audiometry tests and speech tests administered since his 
claim. These four reviews, by different VA physicians, have 
yielded the same unreliable results for the veterans left 
ear, and bring into question the reliability of the test 
results for the veteran's right ear.  

The veteran consistently states that he has no hearing in his 
left ear, and there are treatment records in the claim file 
showing that the veteran has returned his left hearing aid, 
because it no longer helps him to hear, and his wife also 
supplied a letter contained in the claims file that details 
her husband's left ear hearing problems.  Lay evidence is one 
type of evidence that must be considered by the Board; 
however, the Board finds that the veteran's general reporting 
of complete left ear hearing loss is inconsistent with his 
actual hearing abilities noted at various examinations, is at 
odds with the test results, and cannot be relied upon because 
of the multiple inconsistencies in the veteran's reporting of 
symptomatology of hearing loss in this case.  In addition, it 
is the medical opinion of the VA examiners that the veteran 
does not have total hearing loss in the left ear.  

Because of the inconsistent data and findings and reporting 
in this case, the Board is further unable to determine 
whether the veteran's hearing loss meets the criteria for an 
exceptional pattern of hearing loss as described in 38 C.F.R. 
§ 4.86 (where the puretone threshold at each of the four 
specified frequencies was 55 decibels or more).  For example, 
on VA examination in October 2006, the examiner reported that 
the speech reception threshold for the right ear did not 
agree with the pulsed tone data, thus calling into question 
even the scores for the right ear.  As noted above, the March 
2007 examination revealed inconsistent results and the 
puretone thresholds were reportedly better than those 
reported in October 2006.  As such, an evaluation of the 
veteran's bilateral hearing loss under Table VIA is not 
appropriate. 

Further, the Board has not assigned staged ratings because 
the factual findings do not show distinct time periods where 
the service-connected bilateral hearing loss disability 
exhibited symptoms or reliable clinical measures of speech 
discrimination or audiometric thresholds that warranted 
different ratings.  

The Board has also considered whether the veteran's bilateral 
hearing loss presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337-338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.")  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater level of 
disability.  The rating criteria even contemplates 
exceptional patterns of hearing loss disability, and provides 
an alternate method for rating such disability under 
38 C.F.R. § 4.86.  For these reasons, the veteran's 
disability picture is contemplated by the rating schedule, 
and the schedular criteria is adequate to rate the functional 
impairment associated with the veteran's hearing loss.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 
at 55-57.

	
ORDER

A rating in excess of 30 percent for bilateral hearing loss 
is denied.


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

